DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed July, 29, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  No explanation of relevance has been provided for CN103425734, JP2013-175181, or JP2013-246828.

Request for Information - 35 USC §1.105
In the course of examining or treating a matter in a pending or abandoned application filed under 35 U.S.C. 111 or 371 (including a reissue application), in a patent, or in a reexamination proceeding, the examiner or other Office employee may require the submission, from individuals identified under §1.56(c), or any assignee, of such information as may be reasonably necessary to properly examine or treat the matter, for example:
Commercial databases: The existence of any particularly relevant commercial database known to any of the inventors that could be searched for a particular aspect of the invention.
Search: Whether a search of the prior art was made, and if so, what was searched.
Related information: A copy of any non-patent literature, published application, or patent (U.S. or foreign), by any of the inventors, that relates to the claimed invention.
Information used to draft application
Information used in invention process: A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used in the invention process, such as by designing around or providing a solution to accomplish an invention result.
Improvements: Where the claimed invention is an improvement, identification of what is being improved.
In Use:  Identification of any use of the claimed invention known to any of the inventors at the time the application was filed notwithstanding the date of the use.
Technical information known to applicant. Technical information known to applicant concerning the related art, the disclosure, the claimed subject matter, other factual information pertinent to patentability, or concerning the accuracy of the examiner’s stated interpretation of such items.

                Applicant is required to submit an explanation distinctly pointing out the relevance, and relationship between the submitted documents and the claimed invention.  Many of the documents cited in the IDS submitted 07/29/2020 contain citations to references which do not appear relevant to the claimed invention.  The IDS submitted 07/29/2020 has been placed in the application file, but the information referred to therein has not been considered as the documents cannot be evaluated within a reasonable timeframe without an explanation of relevance being provided.   A reply, or a failure to reply, to a requirement for information under this section will be governed by §§ 1.135 and 1.136.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s Continuation-in-part claim for the benefit to 15/985705 filed May 22, 2018 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a query engine configured to receive and identify data as model data” in claim 1.
“a subset of auxiliary instructions configured to supplement a set of instructions, at least one auxiliary instruction being configured to access the model data” in claim 1.
Please note that the query engine in claim 1 has been interpreted as being executed by the recited processor and thus does not invoke 112(f). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 1, the claim limitations “a query engine configured to receive and identify data as model data” and “a subset of auxiliary instructions configured to supplement a set of instructions, at least one auxiliary instruction being configured to access the model data” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 1 recites the limitation "receiving data representing a request to perform a query that causes the query engine to access the model data".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what is being referenced to with the claimed “that” language.  One of ordinary skill in the art may reasonably interpret the claimed “that” as referencing to the data, the request or the query.  For examination purposes this claim limitation has been construed (in light of Paragraph [0041] of the specification) to mean -- receiving data representing a request to perform a query, wherein the query causes the query engine to access the model data--.  Claim 11 recites substantially similar subject matter and is rejected based upon the same rational.

Claim 1 recites the limitation:
 "receiving data representing a request to perform a query that causes the query engine to access the model data; 
receiving data representing serialized model data that includes a format associated with the model data; ".

There is insufficient antecedent basis for this limitation in the claim.  The use of the same claim label suggest that the first and second received data should be referring to the same claim element.  Yet the description of what the data represents is distinct indicating that the first and second data should be interpreted as distinct claim elements.  It is suggested that the claim be amended to give each unique claim element a unique claim label, and that that one label be used when referencing that claim first data representing a request to perform a query that causes the query engine to access the model data; receiving second data representing serialized model data that includes a format associated with the model data--.  Claim 11 recites substantially similar subject matter and is rejected based upon the same rational.

Claim 5 recites the limitation "performing a query to generate the resultant data based the identifier that references the serialized model data."  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 ultimately depends from claim 1 which recites “receiving data representing a request to perform a query that causes the query engine to access the model data”.  It is unclear if the reference to “a query” is attempting to define a new claim element, or attempting to refer to the previously defined claim element.  For examination purposes this claim limitation has been construed to mean -- performing a sub-query to generate the resultant data based the identifier that references the serialized model data --.  Claim 15 recites substantially similar subject matter and is rejected based upon the same rational.

Claim 7 recites the limitation "executing instructions to generate the resultant data."  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 ultimately depends from claim 1, which recites “performing a function associated with the serialized model data; and generating resultant data of the query based the function”.  The use of distinct claim labels “instructions” and “function” suggests that 

Claim Objections
Claim 5 is objected to because of the following informalities.  Appropriate correction is required.

Claim 5 recites “… generate the resultant data based the identifier that references the serialized model data”.  Claims 6, 15, and 16 appears to recite substantially similar claim limitations and appears to suffer from the same typo.  This claim limitation appears to contain a typo.  For examination purposes this claim …to generate the resultant data based on the identifier that references the serialized model data--.  

Claim 9 recites “performing a function call responsive to the query to fetch the data representing the serialized model data.”  This claim limitation depends from claim 1 which recites “performing a function associated with the serialized model data”.  The similarity between the claim labels “function” and “function call” introduces confusion as one of ordinary skill in the art may interpret the claim label function call as referring to the previously defined function.  It is suggested that the “function” in claim 1 be afforded a more descriptive claim label to minimize confusion between the claim elements.  For examination purposes the “function” of claim 1 has been construed to mean --de-serialization—while the “function call” of claim 9 has been construed to mean -- performing an execution function responsive to the query to fetch the data representing the serialized model data--.  Claim 19 recites substantially similar subject matter and is rejected based upon the same rational.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leida [2013/0262443].

With regard to claim 1 Leida teaches A method comprising: 
	activating a query engine (Leida, ¶56 “the SPAROQL query engine”) configured to receive (Leida, ¶146 “There are several ways in which the system can receive new data”) and identify data as model data (Leida, ¶147 “They use this knowledge to convert the data into a more representative format, i.e. RDF-based graphs” ¶139-¶154); 
	implementing a subset of auxiliary instructions (Leida, ¶163 “A query atom is a basic element of a query and represents a triple pattern”) configured to supplement a set of instructions (Leida, ¶163 Each query path is comprised of a set of query atoms”), at least one auxiliary instruction being configured to access the model data (Leida, ¶163 “A query atom is a basic element of a query and represents a triple pattern”); 
	receiving data representing a request to perform a query (Leida, ¶155 “users typically define queries in the SPAROQL language”) that causes the query engine to access the model data (Leida, ¶158 “The query, as described above, is the primary method of extracting useful information from a data model”); 
	receiving data (Leida, ¶240 “Intermediate results are stored in either in-memory using HashMaps or in the Results Cache”) representing serialized model data (Leida, ¶148 “convert all triples into an efficient numeric representation”) that includes a format associated with the model data (Leida, ¶240 “These results are typically represented as key objects which contain the subject, predicate, and object values”); 
	performing a function (Leida, ¶241 “functionality is also provided for reversing the Map, e.g. to convert a subject-predicate map to a predicate-subject map.  This makes it extremely easy for query atoms down the execution path to easily manipulate the input/output data”; ¶242 “the map contains a mapping from key to a List object that contains all the matching values”) associated with the serialized model data (Leida, ¶148 “convert all triples into an efficient numeric representation”); and 
	generating resultant data (Leida, ¶249 “a simple list collection can also be used to store the results, with a final sort operation using the customer comparator”) of the query based the function (Leida, ¶241 “functionality is also provided for reversing the Map, e.g. to convert a subject-predicate map to a predicate-subject map.  This makes it extremely easy for query atoms down the execution path to easily manipulate the input/output data”).

With regard to claims 2 and 12 Leida further teaches wherein receiving the data representing the request to perform the query comprises: 
	accessing one or more datasets as the stored map for the subject-predicate (Leida, ¶241 “functionality is also provided for reversing the Map, e.g. to convert a subject-predicate map to a predicate-subject map.  This makes it extremely easy for query atoms down the execution path to easily manipulate the input/output data”) with which to perform the function  as the reversion of the map (Leida, ¶241).

With regard to claims 3 and 13 Leida further teaches wherein accessing the one or more datasets as the stored map for the subject-predicate (Leida, ¶241  comprises: 
	accessing one or more triple stores (Leida, ¶144 “The labelled oriented graph representing the ontology is the data model supporting this embodiment can be formalized as a set of triples: T<s,p,o> (subject, predicate, and object)”).

With regard to claims 4 and 14 Leida further teaches loading the serialized (Leida,¶152) model data (Leida, ¶147 “They use this knowledge to convert the data into a more representative format, i.e. RDF-based graphs” ¶139-¶154) into the query engine (Leida, ¶56 “the SPAROQL query engine”) responsive to an identifier (Leida, ¶152 “a triple can be uniquely represented by three integer values representing their sequence numbers”) determined by execution of the at least one auxiliary instruction (Leida, ¶163 “A query atom is a basic element of a query and resents a triple pattern… which will be evaluated during the execution of the atom”).

With regard to claims 5 and 15 Leida further teaches performing a query (Leida, ¶161 “The SPARQL parser processes the SPARQL query string and generates a query model object that is executed by the query engine”) to generate the resultant data (Leida, ¶249 “a simple list collection can also be used to store the results, with a final sort operation using the customer comparator”) based the identifier (Leida, ¶152 “a triple can be uniquely represented by three integer values representing their sequence numbers”) that references the serialized model data (Leida, ¶147 “They use this .

With regard to claims 6 and 16 Leida further teaches wherein generating the resultant data of the query based the function comprises: 
	receiving a query instruction as the execution of the atom (Leida, ¶163 “a query atom can be associated with a filter on a free variable, which will be evaluated during the execution of the atom”) including one or more parameters (Leida, ¶164 See Query Pat 1 Atom 1 “?startTime”) and an identifier (Leida, ¶164 See Query Pat 1 Atom 1 “?ProcessID ebitic: ProcessStartTime”) that references the serialized model data (Leida, ¶144 “a set of triples: T<s,p,o> (subject, predicate and object)”; ¶152 “a triple can be uniquely represented by three integer values representing their sequence numbers”); and 
	accessing one or more datasets as the stored map for the subject-predicate (Leida, ¶241 “functionality is also provided for reversing the Map, e.g. to convert a subject-predicate map to a predicate-subject map.  This makes it extremely easy for query atoms down the execution path to easily manipulate the input/output data”) with which to input into the function (Leida, ¶241 “functionality is also provided for reversing the Map, e.g. to convert a subject-predicate map to a predicate-subject map.  This makes it extremely easy for query atoms down the execution path to easily manipulate the input/output data”; ¶242 “the map contains a mapping from key to a List object that contains all the matching values”) associated with the identifier (Leida, ¶164 See Query Pat 1 Atom 1 “?ProcessID ebitic: ProcessStartTime”).

With regard to claims 7 and 17 Leida further teaches retrieving the serialized model data responsive (Leida, ¶144 “a set of triples: T<s,p,o> (subject, predicate and object)”; ¶152 “a triple can be uniquely represented by three integer values representing their sequence numbers”) to the query instruction as the execution of the atom (Leida, ¶163 “a query atom can be associated with a filter on a free variable, which will be evaluated during the execution of the atom”); and 
	executing instructions (Leida, ¶241 “functionality is also provided for reversing the Map, e.g. to convert a subject-predicate map to a predicate-subject map.  This makes it extremely easy for query atoms down the execution path to easily manipulate the input/output data”) to generate the resultant data (Leida, ¶249 “a simple list collection can also be used to store the results, with a final sort operation using the customer comparator”).

With regard to claims 8 and 18 Leida further teaches wherein executing instructions to generate the resultant data: 
	applying a subset as the filter (Leida, 163 “a query atom can be associated with a filter on a free variable, which will be evaluated during the execution of the atom”) of the one or more datasets as the stored map for the subject-predicate (Leida, ¶241 “functionality is also provided for reversing the Map, e.g. to convert a subject-predicate map to a predicate-subject map.  This makes it extremely easy for query atoms down the execution path to easily manipulate the input/output data”) to inputs of the serialized model data as the stored and labeled data model (Leida, ¶144 “The labelled ; and 
	identifying the resultant data (Leida, ¶249 “a simple list collection can also be used to store the results, with a final sort operation using the customer comparator”) at one or more outputs of the serialized model data (Leida, ¶241 “functionality is also provided for reversing the Map, e.g. to convert a subject-predicate map to a predicate-subject map.  This makes it extremely easy for query atoms down the execution path to easily manipulate the input/output data”).

With regard to claims 9 and 19 Leida further teaches performing a function call (Leida, ¶241 “functionality is also provided for reversing the Map, e.g. to convert a subject-predicate map to a predicate-subject map.  This makes it extremely easy for query atoms down the execution path to easily manipulate the input/output data”; ¶242 “the map contains a mapping from key to a List object that contains all the matching values”) responsive to the query (Leida, ¶155 “users typically define queries in the SPAROQL language”) to fetch the data (Leida, ¶158 “The query, as described above, is the primary method of extracting useful information from a data model”) representing the serialized model data (Leida, ¶148 “convert all triples into an efficient numeric representation”).

With regard to claims 10 and 20 Leida further teaches generating data representing a degree of confidence as the specified sort variable (Leida, ¶249 “receives all the results and sorts them according to any specified sort variables”) associated with the resultant data (Leida, ¶249 “a simple list collection can also be used to store the results, with a final sort operation using the customer comparator”).

With regard to claim 11 Leida teaches An apparatus comprising: 
a memory (Leida, ¶261 “computer readable media”) including executable instructions (Leida, ¶260 “computer programs or as computer program products”); and 
a processor (Leida, ¶259 “a central processing unit (CPU)”), responsive to executing the instructions, is configured to: 
activate a query engine (Leida, ¶56 “the SPAROQL query engine”) configured to receive (Leida, ¶146 “There are several ways in which the system can receive new data”) and identify data as model data (Leida, ¶147 “They use this knowledge to convert the data into a more representative format, i.e. RDF-based graphs” ¶139-¶154); 
	implement a subset of auxiliary instructions (Leida, ¶163 “A query atom is a basic element of a query and represents a triple pattern”) configured to supplement a set of instructions (Leida, ¶163 Each query path is comprised of a set of query atoms”), at least one auxiliary instruction being configured to access the model data (Leida, ¶163 “A query atom is a basic element of a query and represents a triple pattern”); 
	receive data representing a request to perform a query (Leida, ¶155 “users typically define queries in the SPAROQL language”) that causes the query engine to access the model data (Leida, ¶158 “The query, as described above, is the primary method of extracting useful information from a data model”); 
	receive data (Leida, ¶240 “Intermediate results are stored in either in-memory using HashMaps or in the Results Cache”) representing serialized model data (Leida, ¶148 “convert all triples into an efficient numeric representation”) that includes a format associated with the model data (Leida, ¶240 “These results are typically represented as key objects which contain the subject, predicate, and object values”); 
	perform a function (Leida, ¶241 “functionality is also provided for reversing the Map, e.g. to convert a subject-predicate map to a predicate-subject map.  This makes it extremely easy for query atoms down the execution path to easily manipulate the input/output data”; ¶242 “the map contains a mapping from key to a List object that contains all the matching values”) associated with the serialized model data (Leida, ¶148 “convert all triples into an efficient numeric representation”); and 
	generate resultant data (Leida, ¶249 “a simple list collection can also be used to store the results, with a final sort operation using the customer comparator”) of the query based the function (Leida, ¶241 “functionality is also provided for reversing the Map, e.g. to convert a subject-predicate map to a predicate-subject map.  This makes it extremely easy for query atoms down the execution path to easily manipulate the input/output data”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/899551 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping put forth in the following table1.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant claims
1. A method comprising: 



	activating a query engine configured to receive and identify data as model data; 
	implementing a subset of auxiliary instructions configured to supplement a set of instructions, at least one auxiliary instruction being configured to access the model data; 
	receiving data representing a request to perform a query that causes the query engine to access the model data; 

	receiving data representing serialized model data that includes a format associated with the model data; 
	performing a function associated with the serialized model data; and 
	generating resultant data of the query based the function.
16/899551 claim set June, 11, 2020
1. A method comprising: 
	transmitting data from a collaborative dataset platform to a first computing device configured to generate a data model; 
	activating a query engine responsive to a query request to execute an instruction, the query request including data identifying one or more parameters, a dataset stored in memory at the collaborative dataset platform, and the data model; 





	receiving serialized model data as a serialized version of the data model; 
	applying a subset of the dataset based on the one or more parameters to the data model to perform a function; 
	generating resultant data of the query request based the function;

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.